     Case
     Case1:18-cv-05175-VSB-KHP
          1:18-cv-05175-VSB-KHP Document
                                Document109
                                         108 Filed
                                             Filed06/19/20
                                                   06/18/20 Page
                                                            Page11of
                                                                   of10
                                                                      2


                                                                       Leonid Grinberg
                                                                       MoloLamken LLP
                                                                       430 Park Avenue
                                                                                       6/19/2020
                                                                       New York, NY 10022
                                                                       T: 212.607.8152
                                                                       F: 212.607.8161
                                                                       lgrinberg@mololamken.com
                                                                       www.mololamken.com
                               The Plaintiffs shall have until Tuesday, June 23, 2020 at 5:00 p.m. to meet and
June 18, 2020                  confer with DOCCS and file a letter on ECF advising the Court whether the parties
                               reached an agreement regarding Plaintiff's phone access during the June 24, 2020
Honorable Katharine H. Parker settlement conference. At a minimum, the letter shall state: (1) whether DOCCS
United States Magistrate Judge will accommodate Plaintiff's request for a telephone call and, if so, (2) the time
United States District Court   when Plaintiff will be made available and (3) the duration of the call . Any letter
Southern District of New York filed on the docket must be emailed to DOCCS Deputy Counsel, Charles J.
500 Pearl Street, Room 750     Quackenbush. For the sake of expediency, the parties shall also email their letter
New York, NY 10007             to the Court at: Parker_NYSDChambers@nysd.uscourts.gov. A copy of this Order
                               was emailed to DOCCS by chambers.
BY CM/ECF

       Re:      Tyreik Williams v. City of New York et al., No. 18-cv-5175 (VSB) (KHP):
                Response to Department of Corrections and Community Supervision

Dear Judge Parker:

        We represent Plaintiff Tyreik Williams. We write in response to the letter emailed to 6/19/2020
chambers today by the Deputy Counsel of the New York State Department of Corrections and
Community Supervision (“DOCCS”), regarding the Court’s previously issued order allowing
Mr. Williams extended time to speak with counsel throughout the month of June. See Dkt. 100
(order); Ex. A (letter).

        The letter is the first time that DOCCS has expressed any objection to extended phone
calls between Mr. Williams and his counsel. Indeed, just today, Wende staff scheduled three
phone calls for next week without objection. See Ex. B (correspondence from Wende
Correctional Facility staff). Two of those calls are necessary to allow Mr. Williams to confer
about a potential settlement in advance of the Court’s scheduled June 24, 2020 settlement
conference, while the third call is for the settlement conference itself. Given that DOCCS has
not attempted to meet and confer with Mr. Williams about legal phone calls, DOCCS’s position
in the June 18 letter is premature.

        Mr. Williams disagrees with DOCCS’s contentions in its June 18 letter and will, if
necessary, show that they lack merit. However, given that the current schedule causes no
imminent prejudice to DOCCS, and given that DOCCS has indicated a willingness to meet and
confer with counsel, see Ex. A at 3, we respectfully ask the Court to hold DOCCS’s request in
abeyance until Mr. Williams and DOCCS have had an opportunity to resolve this issue without
the Court’s intervention. Mr. Williams proposes to inform the Court by next Friday, June 26 if
the parties are unable to reach an agreement. In the alternative, Mr. Williams respectfully
requests that the Court allow Mr. Williams until Tuesday, June 23, to submit a response to
DOCCS’s letter. That timeline will allow Mr. Williams sufficient time to prepare a response as
well as materials for the upcoming settlement conference. See Dkt. 103.
       Case
       Case1:18-cv-05175-VSB-KHP
            1:18-cv-05175-VSB-KHP Document
                                  Document109
                                           108 Filed
                                               Filed06/19/20
                                                     06/18/20 Page
                                                              Page22of
                                                                     of10
                                                                        2



Hon. Katharine Parker                          -2-                              June 17, 2020


        Thank you for your continued attention to this matter.



                                                     Respectfully submitted,

                                                     /s/ Leonid Grinberg

                                                     Justin M. Ellis
                                                     W. Alex Harris
                                                     Leonid Grinberg

                                                     Limited Pro Bono Counsel
                                                       for Tyreik Williams

CC:     All counsel of record via CM/ECF
        Charles J. Quackenbush (via email only)

Encl
Case
Case 1:18-cv-05175-VSB-KHP
     1:18-cv-05175-VSB-KHP Document
                           Document 108-1
                                    109 Filed
                                          Filed06/19/20
                                                06/18/20 Page
                                                          Page3 1ofof104




                       Exhibit A
           Case
           Case 1:18-cv-05175-VSB-KHP
                1:18-cv-05175-VSB-KHP Document
                                      Document 108-1
                                               109 Filed
                                                     Filed06/19/20
                                                           06/18/20 Page
                                                                     Page4 2ofof104




        ANDREW M. CUOMO                             ANTHONY J. ANNUCCI
        Governor                                    Acting Commissioner




                                                      June 18, 2020


Hon. Katharine H. Parker
United States Magistrate Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                                                      RE:           Williams v. NY City DOC, 18-CV-5175 SDNY:
                                                                    June 9, 2020 Order requiring telephone calls

Dear Judge Parker,

The New York State Department of Corrections and Community Supervision (DOCCS) has learned
that the court has issued an injunctive Order requiring Wende C.F. to accommodate extensive
telephone calls with Tyreik Williams 19A1691 and his attorneys. While occasional, isolated Orders
requiring telephone appearances can be accommodated without objection e.g. Docket 90, the instant
Order unduly imposes upon DOCCS’ capacity. If DOCCS had been given notice and an opportunity to
be heard upon an application for such an Order it would have retained the Office of the New York State
Attorney General, and would have expressed its opposition to the application.

The docket reflects that parties in the action are in the process of negotiating a settlement. This,
however, provides no exigent circumstance for a departure from Directive 4423 (enclosed), under which
facilities manage requests for legal telephone calls. The Directive is an essential component of facility
management. It enables facilities to avoid undue administrative burdens, to allow fair access to the
numerous other incarcerated individuals in need of legal calls, and helps promote interests of safety
and security.

Aside from the Directive, as a matter of law the application would have been untenable. A litigant
seeking an injunctive Order must demonstrate: (1) that they have suffered an irreparable injury; (2) that
remedies available at law, such as monetary damages, are inadequate to compensate for the injury;
(3) that, considering the balance of hardships between the plaintiff and defendant, a remedy in equity
is warranted; and (4) that the public interest would not be disserved by a permanent injunction.” eBay
Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006); see also Benihana, Inc. v. Benihana of Tokyo,

          The Harriman State Campus, 1220 Washington Avenue, Albany, NY 12226-2050 │ (518) 457-8126 │ www.doccs.ny.gov
            Case
            Case 1:18-cv-05175-VSB-KHP
                 1:18-cv-05175-VSB-KHP Document
                                       Document 108-1
                                                109 Filed
                                                      Filed06/19/20
                                                            06/18/20 Page
                                                                      Page5 3ofof104



LLC, 784 F.3d 887, 895 (2nd Cir. 2015). A party must further demonstrate that the injunction “extend[s]
no further than necessary to correct the violation of the Federal right of a particular plaintiff,” and is “the
least intrusive means necessary” to remedy that violation. 18 U.S.C. § 3626(a). See generally Miller v.
French, 530 U.S. 327, 339 (2000) (“curbing the equitable discretion of district courts was one of the
PLRA's principal objectives.”).

I.      The court has not been presented with any injury, let alone an Irreparable one
DOCCS understands that the parties are engaged in lengthy settlement discussions. However, this is
not a unique or compelling circumstance. Many hundreds of attorneys and incarcerated individuals
participate in such activities without requiring 3-hour telephone odysseys. It is not too much to expect
experienced attorneys to convey necessary information in 30 minutes or less.

II.     Williams has not presented any Constitutional deprivation
There is no indication in the docket that Williams has been deprived of confidential legal phone calls
with his counsel. This alone would necessitate denial of the injunction. In any event Williams, as with
any other incarcerated individual, is allowed unlimited confidential written communications with counsel,
unlimited legal visits with counsel, can make unlimited non-confidential phone calls to counsel, and
have confidential phone calls with counsel every 30 days. These circumstances leave no room for an
actual Constitutional issue. It is “well settled” that DOCCS is allowed to “restrict inmates’ access to
counsel by telephone as long as the inmates have some other avenue of access.” U.S. v. Khan, 540
F. Supp.2d 344, 353 n.7 (S.D.N.Y. 2007) (citations omitted); accord, Davidson v. Scully, No. 81 Civ.
390, 1999 WL 961775, at *4-5 (Oct. 21, 1999); Bellamy v. McMickens, 692 F.Supp. 205, 214 (S.D.N.Y.
1988). “The fact that such restrictions may be inconvenient to an inmate is not determinative;
convenience is not a right of constitutional magnitude.” Khan, 540 F. Supp.2d at 353, n.7.
Davidson is directly on point. In that case, the court entered an order allowing plaintiff to have legal
phone calls with his attorney regarding a pending case while he was housed in SHU at Auburn
Correctional Facility, a facility that at that time did not allow incarcerated individuals in SHU to telephone
their attorneys. Davidson, 1999 WL 961775, at *1. But the court refused the Davidson’s application to
continue this order after he was returned to general population at Wende, where Williams is now
housed. The court found that Davidson should communicate with counsel per policies applicable to all
individuals: “This Court may not direct DOCS personnel at Wende . . .to alter their procedures so that
plaintiff may have extra telephone privileges not available to other inmates. … he must contact his
counsel in the same manner as any other inmate.” Davidson, 1999 WL 961775, at *4-5.

III.    The balance of hardships and public interest would tip against an injunction
As discussed above, there is no basis to find that Williams has had a distinct, equitably cognizable need
for an injunctive Order. Requiring DOCCS to allow Williams to have unrestricted 3-hour legal phone
calls with counsel presents an unreasonable administrative burden upon the facility, and, due to the
resulting appearance of favoritism, would pose a serious security risk.
While Wende has several phones on which incarcerated individuals can make routine calls, such as to
family members, these phones are not in private locations and, for security reasons, calls are subject
to routine monitoring. To have a confidential legal call with counsel, an incarcerated individual must
use a special unmonitored phone in a private location. Such privacy is necessarily a luxury in the

           The Harriman State Campus, 1220 Washington Avenue, Albany, NY 12226-2050 │ (518) 457-8126 │ www.doccs.ny.gov
           Case
           Case 1:18-cv-05175-VSB-KHP
                1:18-cv-05175-VSB-KHP Document
                                      Document 108-1
                                               109 Filed
                                                     Filed06/19/20
                                                           06/18/20 Page
                                                                     Page6 4ofof104



tightly-controlled prison setting. Wende has only three such phones for its approximately 900 inmates,
a significant number of whom have pending civil or criminal cases. Only one of these phones is for use
by general population; the other two are devoted to individuals in SHU and the medical unit who are
not able to access the general population phone. An incarcerated individual can obviously not access
these private phones without a staff escort. Staff must visually observe the individual during the call,
and cannot tend to other duties during this time.
All incarcerated individuals at Wende with pending litigation obviously wish to have legal calls with their
counsels. Giving Williams an entitlement to long and frequent legal calls on the sole private phone
available to the general population means that other individuals will be denied opportunities to
communicate with their counsel by phone. And tying up a staff member to monitor plaintiff means that
they cannot escort or monitor other individuals, for legal phone calls or any other matters. Apart from
the general unfairness of such an arrangement, this is very likely to give rise to dangerous tension as
other individuals perceive that DOCCS is providing Williams with preferential treatment. Accordingly,
the hardship the injunction places upon DOCCS, and its population, far outweighs Williams’ interests
in communication convenience.

For all of the above reasons DOCCS respectfully requests that the current Order be vacated. Wende
C.F. stands ready to discuss reasonable but limited departures from Directive 4423. If Williams’ counsel
finds that such discussions have not fulfilled their needs they can bring an application for an injunction
upon notice to the New York State OAG and DOCCS, with a sufficient opportunity to be heard.

                                                       Respectfully,


                                                       s/Charles J. Quackenbush
                                                       Charles J. Quackenbush
                                                       Deputy Counsel
                                                       New York State Department of Corrections
                                                       and Community Supervision
cjq:40
enc.




           The Harriman State Campus, 1220 Washington Avenue, Albany, NY 12226-2050 │ (518) 457-8126 │ www.doccs.ny.gov
Case
Case 1:18-cv-05175-VSB-KHP
     1:18-cv-05175-VSB-KHP Document
                           Document 108-2
                                    109 Filed
                                          Filed06/19/20
                                                06/18/20 Page
                                                          Page7 1ofof104




                       Exhibit B
    Case
    Case 1:18-cv-05175-VSB-KHP
         1:18-cv-05175-VSB-KHP Document
                               Document 108-2
                                        109 Filed
                                              Filed06/19/20
                                                    06/18/20 Page
                                                              Page8 2ofof104


From:              Swimline, Emily L (DOCCS)
To:                Grinberg, Leonid
Cc:                Frost, Jennifer L (DOCCS); Zaluski, Stephanie M (DOCCS); Kern, Alexandria L (DOCCS)
Subject:           RE: Legal calls next week with Tyreik Williams (DIN 19A1691)
Date:              Thursday, June 18, 2020 01:30:47 PM


Good Afternoon –

The legal calls with inmate Williams 19A1691 are scheduled as follows:

6/22/20 (three hour call) starting at 1:30 pm

6/24/20 (11:30-2:00 pm)

6/25/20 (9:30-12:30 pm)

We will reach out on the day of the scheduled legal calls with the phone number
provided.

If any changes should arise please do not hesitate to contact me.

Thank you!

Emily L. Swimline
Office Assistant 1 – Special Needs Unit

Department of Corrections and Community Supervision
Wende Correctional Facility
3040 Wende Road
Alden, NY 14004
(716) 937-4000 ext. 4370 | Emily.Swimline@doccs.ny.gov

www.doccs.ny.gov


From: Grinberg, Leonid <lgrinberg@mololamken.com>
Sent: Thursday, June 18, 2020 1:20 PM
To: Kern, Alexandria L (DOCCS) <Alexandria.Kern@doccs.ny.gov>
Cc: Swimline, Emily L (DOCCS) <Emily.Swimline@doccs.ny.gov>; Frost, Jennifer L (DOCCS)
<Jennifer.Frost@doccs.ny.gov>; Zaluski, Stephanie M (DOCCS) <Stephanie.Zaluski@doccs.ny.gov>
Subject: RE: Legal calls next week with Tyreik Williams (DIN 19A1691)

      ATTENTION: This email came from an external source. Do not open attachments or click on links from
                                  unknown senders or unexpected emails.
Dear Alexandria,

In reference to the below, please find attached an order from the court concerning Wednesday’s
call. I’m also re-attaching the documents I sent yesterday. Please let me know if I can be of any
     Case
     Case 1:18-cv-05175-VSB-KHP
          1:18-cv-05175-VSB-KHP Document
                                Document 108-2
                                         109 Filed
                                               Filed06/19/20
                                                     06/18/20 Page
                                                               Page9 3ofof104


further assistance in scheduling these calls.

Thank you very much!
Leonid

From: Grinberg, Leonid
Sent: Wednesday, June 17, 2020 1:50 PM
To: Kern, Alexandria L (DOCCS)
Cc: 'Swimline, Emily L (DOCCS)'; Frost, Jennifer L (DOCCS); Zaluski, Stephanie M (DOCCS)
Subject: Legal calls next week with Tyreik Williams (DIN 19A1691)

Dear Alexandria,

We spoke on the phone about an hour ago about scheduling several legal calls with Tyreik Williams
(DIN 19A1691) for next week. I am enclosing a formal letter as usual. As explained in the letter, two
of the calls are with counsel and one is with the court. The relevant details are as follows:

         Monday, June 22, 2020 for a 3-hour period in the afternoon. Please arrange for Mr.
         Williams to dial out to 1-800-789-3956 and use access code 3112380.

         Wednesday, June 24, 2020 at 11:30 a.m. until 2 p.m. Please arrange for Mr. Williams to dial
         out to 1-866-434-5269 and use access code 4858267.

         Thursday, June 25 for a 3-hour period in either the morning or afternoon. Please arrange
         for Mr. Williams to dial out to 1-800-789-3956 and use access code 3112380.

In addition to the letter, I am attaching the court’s June 9, 2020 order, which allowed Mr. Williams to
have 3-hour calls throughout the month of June, with no restriction as to number of calls per week.
(You should already have a copy of this in his file, but I am sending it again just in case.) In addition,
the court will soon issue an additional order pertaining to the Wednesday call. I think the original
order should cover it, but I will forward the additional order once I get it as well.

Thank you so much, and please let me know if I can help in any way.

Leonid Grinberg
MoloLamken LLP
430 Park Avenue
New York, NY 10022
T: (212) 607-8152
M: (347) 835-8764
F: (212) 607-8161
lgrinberg@mololamken.com
www.mololamken.com




This e-mail may contain attorney work product, privileged and/or confidential information. It is intended to be subject to the Attorney Client
     Case
     Case 1:18-cv-05175-VSB-KHP
          1:18-cv-05175-VSB-KHP Document
                                Document 109
                                         108-2Filed
                                                 Filed
                                                     06/19/20
                                                       06/18/20Page
                                                                 Page
                                                                    104ofof10
                                                                            4

privilege. It is intended only for the original recipients, and no other person is authorized to receive it. Please do not copy or forward this
e-mail without the consent of the author. If you have received this e-mail in error please delete it immediately from your system and
contact the author. Molo Lamken LLP is a limited liability partnership formed under the laws of New York and the liability of its partners is
limited accordingly. The names Molo Lamken and MoloLamken shall refer to Molo Lamken LLP.

This email has been scanned for viruses and malware.
